 WEST STEELCASTING COMPANY153that the majority apparently are not only proceeding on the contraryassumption but go even further and hold that because in their view,,the Regional Director disobeyed the clear mandate of our Rules, he ispermitted to exercise an authority to reinstate a petition which he,would not have possessed had he abided by our Rules.WESTSTEEL CASTING COMPANYandINTERNATIONAL UNION, UNITEDAUTOMOBILE,AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERS OFAMERICA,CIO,PETITIONER.Case No. 8-RC 1439.February19, 1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Charles A. Fleming, hearingofficer.Thehearing officer's rulings-made at the hearing are free fromprejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged incommercewithin themeaning of theAct.2.The labor organizations involved claim to representemployees ofthe Employer.,3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act, for the following reasons:The Petitionerseeksa unit of production and maintenance employeesat the Employer's steel castings and wheel manufacturing plantat Cleveland, Ohio.International Molders & Foundry Workers Unionof North America, Local 244, the Intervenor herein, contends thatits current contract with the Employer operates as a bar to the instantpetition.The Petitioner, in reply,allegesthat thecontract is nota bar (1) because of an illegal union-security clause in the contractand (2) because of a schism within the Intervenor's local organization.The Employer takes no position with respect to the contract bar issue.The Union-Security ClauseOn June 9, 1951, the Employer and the Intervenor entered into acontract effective for a period of 1 year and containing a provision1We find, contrary to the contention of the Petitioner, and in view of the facts setforthbelow, thtt the Intervenor herein is a currently existingand functioning labororganization,within themeaning ofthe Act.TwentiethCentury-Fox Film Corporation,96 NLRB 1052.98 NLRB No. 32. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat if either party to the contract shall desire to renew the same, itshall notify the other in writing 60 days prior to the terminationdate of the contract.The contract contains the following union-security clause :All employees who, on the date of execution of this agreement,are members of the Union in good standing in accordance withthe constitution and bylaws of the Union, and all employees whomay thereafter become members, shall, as a condition of employ-ment, remain members of the Union in good standing for theduration of the Contract, provided loss of good standing underthis article is limited to termination of membership for failureto pay regular monthly dues.The contract does not require any employee to become a union member.For reasons set forth inCharles A. Krause MillingCo.,2 the legalityof the contract is unimpaired by the fact that it contains no 30-dayescape clause for employees who were members of the Intervenor onthe date of execution of the contract or thereafter.Nor, for reasonsset forth inDavis Motor Company, Inc.,is the legality of the con-tract impaired by the fact that the execution of the union-securityclause was not preceded by a union-shop authorization election, therequirement for such an election having been eliminated by a recentamendment to the Act.3We therefore find no merit in the Petitioner'sfirst contention.SchismOn August 26,1951, a special meeting of the Intervenor was calledby its president with the approval of its shop committee.Althoughthe meeting was advertised on the Employer's bulletin board, thepurpose of the meeting was not therein stated; shop committeemen,however, by word of mouth, informed several of the members of thepurpose of the meeting.The meeting, held in a private hall whichhad not been used for meetings of the Intervenor for more than 4years, was attended by 73 of the 165 to 180 members of the Intervenorat the Employer's plant, including nearly all the officers of Local 244.4Officials of the Petitioner were present by invitation.At the meetingan employee, not then a member of the Intervenor, presented motionsto the effect that Local 244 disaffiliate from the Intervenor's Inter-national and that the employees present affiliate with the Petitioner,2 97 NLRB 536.8Public Law 189, 82nd Cong, Chap. 534, 1st Sess.Davis Motor Company,Ino.,97NLRB 125.4Ten to twenty employees attend regular meetings. WEST STEEL CASTING COMPANY155which motions were carried by a standing vote of 72 to 0, with 1abstention.Since August 26, 19'51, the date of the aforesaid meeting, Local 244has continued to perform several of the usual functions of a labororganization, including the collection of dues, the handling of griev-ances by members of the shop committee in accordance with theterms of the current contract between the Employer and the Initer-wenor, the holding of a membership meeting at which new officers wereelected, the submission of the books of Local 244 to the Internationalfor auditing, and the maintenance of a bank account in the name -ofLocal 244.On the other hand, although certain of the dissident,employees who attended the August 26 meeting later individuallyjoined the Petitioner, these employees have not, since that date, soughta charter from, or functioned as a group affiliated with, the Petitioner;furthermore, at no time since the August meeting has this group orthe Petitioner notified the Intervenor's International of the disaffilia-tion action taken at the meeting.The Petitioner contends that the foregoing events have given riseto such confusion and uncertainty with respect to the status of thebargaining representative at the Employer's plant as to warrant ourdirecting an election at this time under the "schism doctrine" as enun-ciated in theBoston Machinecase.5However, in this case, as in the recentSaginawcase,6 the circum-stances are not such as to persuade us that an exception to the contractbar rule would serve any purpose, other than to permit a dissidentgroup of members to express their dissatisfaction with the bargainmade by the Intervenor holding the contract.For the reasons morefully stated in theSaginawdecision, we shall not apply the "schismdoctrine" in this case, and we therefore find no merit in the Petition-er's second contention.Under these circumstances, we find that the current contract betweenthe Employer and the Intervenor operates as a bar to an immediatedetermination of representatives, and we shall therefore dismiss theinstant petition.'OrderIT ISHEREBY ORDEREDthat the instant petition be, and the samehereby is, dismissed.BostonMachine Works,89 NLRB 59.Saginaw Furniture Shops, Inc,97 NLRB 1488.' In view of our decision herein,we find it unnecessary to consider the'IDterVeDor'smotion to reopen the record or the other contentions of the parties with respect to otherissues in the case,